      Case: 4:20-cv-01172-JAR Doc. #: 3 Filed: 09/24/20 Page: 1 of 1 PageID #: 51

                                                                                   /


                            IN THE EASTERN DISTRICT OF MISSOURI
                                 UNITED STATES OF AMERICA

TAMIKA LUTTRELL,

               Plaintiff,

vs.                                                 Case No: 4:20-cv-01172

RN III TRANSPORTATION, LLC,

And

ROZELL NUNN

               Defendants.


                   VOLUNTARY DISMISSAL WITHOUT PREJUDICE
        COMES NOW_ Tamika Luttrell, by and through attorney Deme Sotiriou of Schultz &
Myers, ~LC and pursuant to FRCP FRCP (a)(l)(A)(i), voluntarily dismisses the this matter
without need for Court Order as the opposing party has not yet served an answer nor motion for
summary judgment.



                                           Respectfully submitted,

                                           SCHULTZ & MYERS, LLC

                                           /s/ Deme Sotiriou

                                               Deme Sotiriou, Mo #56611
                                               999 Executive Parkway, Ste 205
                                               St. Louis, Missouri 63141
                                               Telephone: 314-744-8900
                                               Facsimile: 31~-720-0744
                                               E-mail: deme@schultzmyers.com
